Citation Nr: 0812559	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
basal ganglia infarction intracranial hemorrhage 
(cerebrovascular accident (stroke)).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-concussion headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

Of record is a DD Form 214 showing active duty for training 
from June 1987 to December 1987.  The claims file also shows 
subsequent periods of active duty for training, and service 
connection has already been established for several 
disabilities related to injuries during such service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
December 2006 when it was remanded for additional development 
of the record.

The veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim and there is no 
medical etiology opinion of record which clearly contemplates 
the veteran's contention that his stroke was causally related 
to a prior documented in-service head injury.  The veteran's 
September 2006 hearing testimony included an indication that 
a VA physician named "Dr. Gordon" authored a letter in 
support of the veteran's claim, expressing a medical opinion 
linking the stroke to a prior in-service head injury.  The 
Board was unable to locate the described letter in the claims 
file and remanded the case in December 2006 for an attempt to 
ascertain the availability of such a letter and to obtain a 
copy for the claims folder.

In the course of processing the remand, the veteran was asked 
to provide documentation of the medical opinion of Dr. Gordon 
which the veteran previously described as supportive of his 
service connection claim.  The RO received copies of 
treatment records signed by a Dr. Gordon.  One of these, 
dated January 2004, includes language which is difficult to 
interpret clearly, but may suggest that the doctor believed a 
causal link exists between the veteran's stroke and prior in-
service head injury.  Specifically, the January 2004 
treatment record comments that:

This is the case of a 34-year-old African American 
male whose difficulty started in 1991 when he was 
struck on the left side of his head by a knife at 
Fort Polk, Louisiana.  Then in 1994 while assisting 
in putting up a GP lodge tent, a steel pole fell on 
top of the patient's head.  He was hospitalized for 
four days following this, and it was felt that he 
developed an aneurysm of the left side of his brain 
in 2001, which ruptured resulting in right 
hemiparalysis.

The Board believes that it is reasonable to view these 
comments from the VA doctor as suggestive of the possibility 
that the doctor considers the veteran's 2001 stroke to be 
etiologically related to the veteran's documented head 
injuries during service.  However, these comments appearing 
in the "Chief Complaint" portion of the January 2004 
medical report may also be a mere transcription of the 
veteran's own account of his medical history.  After careful 
consideration of the circumstances of this particular case, 
the Board believes that the most appropriate action at this 
time is to provide the veteran with a VA examination to 
specifically evaluate the veteran's disability and medical 
history in the context of the contentions in this appeal.  
The Board notes that there is no clear medical etiology 
opinion of record evaluating the likelihood that the 
veteran's 2001 stroke was causally linked to a prior in-
service head injury.  The most on-point evidence currently 
available is perhaps the set of private treatment reports 
associated with treatment of the veteran's stroke; there is 
no indication that the veteran's medical caregivers at that 
time reviewed the veteran's service medical records or 
otherwise contemplated the occurrence of any in-service head 
injury in the authoring of those reports.

The issue of entitlement to a higher disability rating for 
service-connected post-concussion headaches is arguably 
intertwined to some extent with the issue of service 
connection for the residuals of a stroke.  The veteran's 
contentions include the possibility that an etiological 
relationship exists between his stroke and the service-
connected post-concussion headaches.  Thus, proper review of 
the increased rating claim with regard to the veteran's 
specific contentions may depend upon the outcome of the 
service-connection claim for the stroke.

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his stroke 
suffered in 2001, and also to discuss the 
significance of any residuals of the 
veteran's in-service 1994 head injury.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should respond to the questions 
set out below.  In the event that the 
veteran does not report for the VA 
examination, an appropriate VA medical 
specialist should nevertheless review the 
record, to include service medical 
records, and offer an opinion as to:

a)  Please discuss the most likely 
etiology of the veteran's stroke 
suffered in 2001, based upon the 
medical evidence of record.

b)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the stroke 
in 2001 was etiologically linked to any 
pathology caused or permanently 
aggravated during the veteran's active 
duty service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.  In particular, please address 
the veteran's documented 1994 head 
injury during service and the veteran's 
contention that this injury caused an 
aneurysm which later resulted in the 
2001 stroke.

c)  Please identify any identifiable 
current residuals of the veteran's 
service-connected 1994 head trauma.  To 
the extent possible, please discuss the 
frequency of any prostrating attacks 
associated with any objectively 
identifiable residuals of the service-
connected head injury.

3.  As the veteran has indicated that he 
is receiving ongoing treatment at VA 
facilities for his claimed disabilities, 
before the case is next adjudicated the RO 
should obtain recent pertinent VA 
treatment records of the ongoing treatment 
and associate the records with the claims 
file.  The veteran has indicated that he 
receives ongoing treatment at VA clinics 
in Albany, Georgia and in Dublin, Georgia.

4.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if the veteran's 
claims may be granted.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



